       Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 1 of 24




            IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TEXAS
                      EL PASO DIVISION

 FARMERS INSURANCE                   §
 COMPANY, INC.,                      §
    Plaintiff,                       §
                                     §
 v.                                  §              EP-20-CV-126-PRM
                                     §
 QUALITY TRUCK &                     §
 TRAILER REPAIR,                     §
     Defendant.                      §

 MEMORANDUM OPINION AND ORDER GRANTING MOTION
           FOR DEFAULT JUDGMENT

      On this day, the Court sua sponte considered the above-captioned

cause. For the reasons that follow, the Court concludes that default

judgment should be entered in Plaintiff Farmers Insurance Company,

Inc.’s favor.

I.    PROCEDURAL AND FACTUAL BACKGROUND

      This is a negligence action arising from a welding fire. Plaintiff

Farmers Insurance Company, Inc. [hereinafter “Plaintiff”] brings this

action as subrogee of Nandkishor and Geeta Parmar-Patel [hereinafter

“Insured”]. First Am. Compl. 1, May 7, 2020, ECF No. 4 [hereinafter

“Complaint”].
       Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 2 of 24




      Plaintiff alleges that it provided the Insured with a policy of

insurance that covered the Insured’s personal property [hereinafter

“Property”]. According to Plaintiff, the Insured hired Bekins Moving

Company [hereinafter “Bekins”] to transport the Property from “their

residence in San Ramon, California to their new residence located in

Houston, Texas.” Id. ¶ 8. Plaintiff alleges that “Bekins transported the

Property by loading it into a tractor-trailer rig.” Id. ¶ 9

      While en route to the destination, Bekins’ driver stopped in Texas

after “notic[ing] something loose on the trailer” carrying the Property.

Id. ¶ 10. Thereafter, on July 16, 2019, “the Bekins driver drove the

tractor-trailer to Quality Truck & Trailer Repair” [hereinafter

“Defendant”] and “requested repair/welding to the roof of the [t]railer.”

Id. ¶ 11.

      Plaintiff further alleges that on July 17, 2019 “a welder working

for [Defendant]” was performing the requested repairs when he noticed

“smoke and fire coming from the [t]railer’s roof.” Id. ¶¶ 13–14. After

attempting to extinguish the fire himself, “[t]he welder contacted the El

Paso Fire Department who, upon arrival utilized a type of foam to

extinguish the fire.” Id. ¶¶ 15, 17. Defendant then moved the


                                     2
        Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 3 of 24




tractor-trailer to a different part of its worksite, id. ¶ 18, but did not

remove the Property from the trailer “subsequent to the [i]nitial [f]ire,”

id. ¶ 21. As a result, Plaintiff alleges that, at approximately 4:00 a.m.

on July 18, 2019, the fire “rekindled causing a total loss of the

[Insured’s] Property contained within the [t]railer.” Id. ¶¶ 19, 22.

        Plaintiff avers that it paid for “damages to the Property”

“[p]ursuant to its policy of insurance with the Insured[s]” and that

Plaintiff “is therefore subrogated to that amount.” Id. ¶ 23.

Accordingly, Plaintiff brings this action as subrogee of the Insured. Id.

at 1.

        Plaintiff alleges that Defendant “had a duty to protect the

[Insured’s] Property from being destroyed” and “to act in a reasonable

and prudent manner with regard to welding on the [t]railer.” Id. ¶ 25.

Additionally, Plaintiff alleges that Defendant had a duty to remove the

Insured’s “Property from the [t]railer in a reasonable and prudent

manner prior to welding.” Id. ¶ 26.

        Plaintiff further alleges that Defendant failed to discharge these

duties, id. ¶ 27, and that this failure was the “direct and proximate

cause” of the damages it sustained, id. ¶ 28. Plaintiff contends that the


                                      3
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 4 of 24




“welding event ignit[ed] the Property located within the trailer” and

caused the initial fire. Id. ¶ 20. Plaintiff further contends that

Defendant failed to remove “the Property that remained in the [t]railer”

and, as a result, caused the fire to re-ignite. Id. ¶ 21.

     As a result of the “total loss of the Property contained within the

Trailer,” id. ¶ 19, Plaintiff alleges that “the Insured suffered damages in

excess of $500,000.00,” id. ¶ 22, and that Plaintiff “is therefore

subrogated to that amount,” id. ¶ 23.

     Plaintiff filed its Complaint on May 6, 2020. On May 7, 2020,

summons was issued as to Defendant. Summons Civil Action, May 7,

2020, ECF No. 3 [hereinafter “Summons”]. Therein, Defendant was

apprised that a response was required “[w]ithin 21 days after service”

pursuant to the Federal Rules of Civil Procedure.” Id. at 1. Defendant

was further apprised that a “fail[ure] to respond” would result in

“judgment by default . . . be[ing] entered . . . for the relief demanded in

the complaint.” Id.

     On July 30, 2020, Plaintiff filed its “Return of Service” (ECF

No. 5). Therein, Leticia Briano, a process server, declares under

penalty of perjury that on July 24, 2020 a copy of the Complaint and


                                      4
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 5 of 24




Summons was served on “Fernando who represented that they were

authorized to accept service on behalf of [Defendant].” Return of

Service 1. Defendant did not file a response within twenty-one days of

receiving service of process.

     On August 24, 2020, the Court entered its “Order” (ECF No. 7),

directing Plaintiff to request an entry of default against Defendant or

dismiss the cause. Thereafter, on August 27, 2020, Plaintiff filed its

“Motion for Entry of Default” (ECF No. 8) [hereinafter “Motion”]. In

support of its Motion, Plaintiff filed an affidavit [hereinafter “Affidavit”]

signed by Jonathan Strybos, a subrogation representative employed by

Plaintiff. Mot. Ex. A, at 1. Plaintiff also included a document

[hereinafter “Payment Log”] memorializing a payment for $203,337.21

from Plaintiff to the Insured that occurred on October 28, 2019. Mot.

Ex. B, at 1. On September 8, 2020, the Clerk entered Defendant’s

default. Entry of Default, Sep. 8, 2020, ECF No. 9.

     In its Motion, Plaintiff states that “Defendant has failed to file an

answer or otherwise respond to [the] Complaint,” as of August 27, 2020.

Mot. ¶ 4. Plaintiff further states that “[p]ursuant to its policy of

insurance with the [Insured], [Plaintiff] has paid” $203,337.21 “for


                                      5
       Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 6 of 24




damages to the Property as a result of the Defendant’s negligence.”

Mot. ¶ 7; see also Aff. ¶ 4; Payment Log 1. Plaintiff states it “resolved a

portion of [its] claim with . . . [Bekins] in the amount of $75,320.” Mot.

¶ 7; see also Aff. ¶ 5. Thus, after reducing the amount paid out to the

Insured by the amount recovered from Bekins, Plaintiff contends that

“$128,017.21 [remains] due and owing from Defendant.” Mot. ¶ 7; Aff.

¶ 5.

       As of the date of this Order, Defendant has not entered an

appearance in the above-captioned cause.

II.    LAW AND ANALYSIS

       A.   Default Judgment

       Rule 55 governs the procedure by which a party may seek entry of

party’s default and a default judgment. N.Y. Life Ins. Co. v. Brown, 84

F.3d 137, 141 (5th Cir. 1996). If a party “against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend,” and

“that failure is shown by affidavit or otherwise, the clerk must enter the

party's default.” Fed. R. Civ. P. 55(a). Once a party’s default has been

entered, as default judgment may be requested pursuant to Rule 55(b).




                                     6
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 7 of 24




Fed. R. Civ. P. 55(b). The Fifth Circuit has summarized the process set

forth by Rule 55:

     A default occurs when a defendant has failed to plead or
     otherwise respond to the complaint within the time required
     by the Federal Rules. An entry of default is what the clerk
     enters when the default is established by affidavit or
     otherwise . . . . After defendant's default has been entered,
     plaintiff may apply for a judgment based on such default. This
     is a default judgment.

N.Y. Life, 84 F.3d at 141.

     Rule 55(a) provides that the “clerk must enter the party’s default,”

provided the default is established by “affidavit or otherwise.”

(emphasis added). However, “[a] party is not entitled to a default

judgment”—as opposed to entry of default—“as a matter of right, even

where the defendant is technically in default.” Ganther v. Ingle, 75 F.3d

207, 212 (5th Cir. 1996) (citing O'Lone v. Estate of Shabazz, 482 U.S.

342, 350–52 (1987)).

     The Fifth Circuit has cautioned that “[d]efault judgments are a

drastic remedy, not favored by the Federal Rules.” Lewis v. Lynn, 236

F.3d 766, 767 (5th Cir. 2001) (per curiam) (quoting Sun Bank of Ocala

v. Pelican Homestead & Savings Ass’n, 874 F.2d 274, 276 (5th Cir.

1989)). Rather than allowing a party to terminate litigation by


                                    7
       Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 8 of 24




resorting to “procedural maneuver[s],” such as a default judgment,

courts should instead “dispos[e] of cases on their merits.” Sun Bank, 874

F.2d at 276.

     Accordingly, a default judgment is appropriate “only in extreme

situations,” such as when “the adversary process has been halted

because of an essentially unresponsive party.” Id.; see also Lindsey v.

Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998) (articulating factors

relevant to the entry of a default judgment). Even in such extreme

situations, a default judgment may be entered only if the party seeking

default judgment has asserted a cognizable legal claim supported by

well-pleaded factual allegations. See, e.g., Lewis, 236 F.3d at 768;

Wooten v. McDonald Transit Assocs., 788 F.3d 490, 498 (5th Cir. 2015);

Nishimatsu Constr. Co. v. Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th

Cir. 1975).

     To properly resolve Plaintiff’s Motion, the Court must determine:

(1) whether a default judgment is procedurally warranted; (2) whether

Plaintiff’s Complaint sufficiently sets forth facts supporting its claim;

and (3) what form of relief, if any, Plaintiff should receive. See, e.g.,

United States v. Giles, 538 F. Supp. 2d 990, 993 (W.D. Tex. 2008)


                                      8
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 9 of 24




(Martinez, J.); Moreland v. A-Q-B, LLC, No. 6-19-CV-00372-ADA, 2019

U.S. Dist. LEXIS 213224, at *3 (W.D. Tex. Dec. 11, 2019).

     B.    Entry of Defendant’s Default Was Proper

     Since the entry of default is a prerequisite for a default judgment,

the Court first considers whether the Clerk’s entry of default was

appropriate. See N.Y. Life, 84 F.3d at 141.

      “If the plaintiff files a sufficient application for entry of default,

‘the clerk must enter the party’s default.” Jefferson v. La. Dep't of Pub.

Safety & Corr., 401 F. App'x 927, 929 (5th Cir. 2010) (quoting

Fed. R. Civ. P. 55(a)). Rule 55(a) provides that a party moving for an

entry of default must establish a party’s default by “affidavit or

otherwise.” To determine whether the Clerk’s entry of default was

appropriate, the Court must find that the basis for the entry of

Defendant’s default was clearly established.

     On August 27, 2020, Plaintiff filed its Motion requesting entry of

Defendant’s default. Mot. 2. Therein, Plaintiff alleges that its

Complaint was filed on May 7, 2020, id. ¶ 1; that Defendant was served

with a copy of the Complaint and Summons on July 24, 2020, id. ¶ 2;

that a response was due with twenty-one days of service of process, here


                                      9
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 10 of 24




by August 14, 2020, id. ¶ 3 (citing Fed. R. Civ. P. 12(a)(1)(A)(i)); and

that, as of August 27, 2020, “Defendant ha[d] failed to file an answer or

otherwise respond to [the] Complaint,” id. ¶ 4.

     Pursuant to Rule 12, Defendant was required to file a responsive

pleading “within 21 days after being served with the summons and

complaint.” Fed. R. Civ. P. 12(a)(1)(A)(i). The record establishes that

Defendant received service of process on July 24, 2020. Return of

Service 1. Thus, Defendant was required to file a responsive pleading

by August 14, 2020. However, no response was filed within twenty-one

days of service of process or anytime thereafter. The Court also notes

that the Summons informed Defendant that a “fail[ure] to respond”

would result in “judgment by default [being] entered . . . for the relief

demanded in the complaint.” Summons 1.

     Accordingly, the Court is of the opinion that the present record

clearly establishes Defendant’s “fail[ure] to plead or otherwise defend.”

Fed. R. Civ. P. 55(a). For this reason, the Court concludes that the

Clerk’s entry of Defendant’s default was proper, and that the procedural

requirements for default judgment are satisfied. See N.Y. Life, 84 F.3d

at 141.


                                     10
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 11 of 24




     C.    Plaintiff’s Pleading Supports Default Judgment

     The Court next considers whether Plaintiff’s pleading suffices to

support a default judgment. Since the Complaint sets forth a prima

facie cause of action for negligence and includes specific factual

allegations, the Court concludes that Plaintiff’s pleading suffices to

support the entry of a default judgment.

     A default judgment may be entered only if the pleadings, which

are assumed to be true, provide “a sufficient basis” for the judgment.

Nishimatsu, 515 F.2d at 1206 (citing Thomson v. Wooster, 114 U.S. 104,

113 (1885)). Pleadings may support a default judgment provided they

comport with the requirements of Rule 8. Wooten, 788 F.3d at 498.

     Rule 8 “requires a pleading to contain ‘a short and plain statement

of the claim showing that the pleader is entitled to relief.” Id. (quoting

Fed. R. Civ. P. 8(a)(2)). Rule 8 is intended to “to give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” Id.

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

quotation omitted)); see also Woodfield v. Bowman, 193 F.3d 354, 362

(5th Cir. 1999) (quoting Home Ins. Co. v. Matthews, 998 F.2d 305, 309

(5th Cir. 1993) (“The ‘fair notice’ pleading requirement is met” when a


                                    11
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 12 of 24




claim is “sufficiently articulated” such that the adverse party is “‘not a

victim of unfair surprise.’”).

      “[D]etailed factual allegations are not required” under this

standard; the complaint need only “raise a right to relief above the

speculative level, on the assumptions that all the allegations in the

complaint are true.” Wooten, 788 F.3d at 498 (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009); Twombly, 550 U.S. at 555).

      Accordingly, the Court must determine whether the Complaint is

well-pleaded for purposes of Rule 8’s fair-notice standard. See, e.g.,

Wooten, 788 F.3d at 498; Nautilus Ins. Co. v. A Best Am. Roofing, LLC,

No. EP-18-CV-320-PRM, 2019 U.S. Dist. LEXIS 57372, at *6 (W.D. Tex.

Apr. 3, 2019) (Martinez, J.) (citing Wooten, 788 F.3d at 498). For the

reasons below, the Court concludes that the Complaint satisfies the

“low threshold of Rule 8” and supports entry of a default judgment.

Wooten, 788 F.3d at 498 (quoted in SEC v. McDuff, 697 F. App'x 393,

394 (5th Cir. 2017)).

            1.    Plaintiff’s Right to Subrogation is Well-Pleaded

      Plaintiff brings this action as subrogee of the Insured. Compl. 1.

The Court first considers whether Plaintiff’s subrogation right is


                                    12
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 13 of 24




well-pleaded. Because Plaintiff has alleged specific facts supporting its

right to bring this action, the Court determines that Plaintiff’s

subrogation right against Defendant is well-pleaded.

     “Subrogation is the right of one who has paid an obligation which

another should have paid to be indemnified by the other.” Tax Ease

Funding, L.P. v. Thompson (In re Kizzee-Jordan), 626 F.3d 239, 245

(5th Cir. 2010) (quoting Tex. Ass'n of Sch. Bds. v. Ward, 18 S.W.3d 256,

258 (Tex. App. 2000)). Thus, “[w]hen an insurer pays out on its

insured's loss, it becomes a ‘pro tanto owner’ of the cause of action.”

Concierge Nursing Centers, Inc. v. Antex Roofing, Inc., 433 S.W.3d 37,

44 (Tex. App. 2013) (quoting Thoreson v. Thompson, 431 S.W.2d 341,

347 (Tex. 1968)). “This means that the insurer receives the rights of its

insured to the extent of payments made under the insurance contract.”

Id. (quotation omitted).

     An insurer’s subrogation right may be “contractual . . . aris[ing]

from contract language, or equitable” which exists to “to prevent the

insured from receiving a double recovery to the insurer’s detriment.”

Id. (citing Fortis Benefits v. Cantu, 234 S.W.3d 642, 647 (Tex. 2007)).




                                    13
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 14 of 24




      Here, Plaintiff alleges that its subrogation right arises from “a

policy of insurance to the Insured[].” Compl. ¶ 7. Plaintiff further

alleges that it paid the Insured “[p]ursuant to its policy of insurance”

and “is therefore subrogated to that amount.” Id. ¶ 23. The Affidavit

provides additional support for this conclusion. Therein, a subrogation

representative under Plaintiff’s employ attests that Plaintiff paid the

Insured $203,337.21 for the destroyed Property pursuant to the

insurance policy. Aff. ¶ 4. Although Plaintiff recovered a portion of the

amount paid to Insured, Plaintiff alleges that it remains subrogated to

the amount of $128,017.21, which it seeks to collect from Defendant.

Mot. ¶ 7; Aff. ¶ 5.

      The Court concludes that Plaintiff alleges particular facts

establishing its right to bring this action as subrogee of the Insured.

Concierge Nursing Centers, 433 S.W.3d at 44. Accordingly, the Court

determines that Plaintiff’s subrogation right is well-pleaded for the

purpose of supporting a default judgment. Wooten, 788 F.3d at 498.

            2.    Plaintiff’s Negligence Action is Well-Pleaded

      As subrogee of the Insured, Plaintiff asserts a negligence cause of

action. Compl. 1. The Court next considers whether the negligence


                                    14
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 15 of 24




action is well-pleaded and may support a default judgment. For the

reasons below, the Court concludes that the negligence action is pleaded

with enough particularity that Defendant has fair notice of Plaintiff’s

claim and the grounds upon which it is based.

     To assert a negligence action, a party must plead “a legal duty

owed by one person to another, a breach of that duty, and damages

proximately caused by the breach.” Nabors Drilling, U.S.A., Inc. v.

Escoto, 288 S.W.3d 401, 404 (Tex. 2009) (quoting D. Houston, Inc. v.

Love, 92 S.W.3d 450, 454 (Tex. 2002)). In Chapman Custom Homes,

Inc. v. Dallas Plumbing Co., the Texas Supreme Court encountered an

analogous situation. 445 S.W.3d 716 (Tex. 2014). The Chapman court

held that “the negligent performance of a contract that proximately

injures a non-contracting party’s property” may give rise to a cognizable

negligence action. Id. at 717. Hence, the Court considers the adequacy

of Plaintiff’s pleadings in light of Chapman.

     Here, Plaintiff alleges that Bekins contracted with Defendant to

have the tractor-trailer carrying the Property repaired. Compl. ¶ 11.

Plaintiff further alleges that the trailer caught fire while Defendant’s

employee was attempting to repair the trailer. Compl. ¶¶ 14–15.


                                    15
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 16 of 24




Although this fire was temporally extinguished, Plaintiff alleges the fire

later rekindled, resulting in the “total loss of the Property contained

within the [t]railer.” Compl. ¶¶ 17, 19–20. Plaintiff contends that these

factual allegations show that “Defendant had a duty to protect the

Property from being destroyed,” that “Defendant breached [this] dut[y],”

and that “Defendant’s breach of its duty was the direct proximate cause

of the damages sustained by Farmers.” Compl. ¶ 24–28.

     After due consideration, the Court concludes that the Complaint

alleges a cognizable negligence action. In Chapman, the Texas

Supreme Court held that a homeowner could pursue a negligence action

against an allegedly negligent plumber, even though privity of contract

was absent, because the plumber-subcontractor was hired to repair the

very property that was damaged. 445 S.W.3d at 718. The Chapman

court reasoned that the “plumber assumed an implied duty not to flood

or otherwise damage the [plaintiff’s] house while performing its contract

with the builder.” Id.

     Like the homeowner in Chapman, the current action involves a

non-contracting party whose property was damaged by the allegedly

negligent performance of a contractual service. See Compl ¶¶ 11–20.


                                    16
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 17 of 24




Thus, the Court determines that Plaintiff asserts a cognizable

negligence action under Texas law.

      In addition, the Court determines Plaintiff’s claim is well-pleaded

under Rule 8’s fair-notice standard. The Complaint sets forth

particular facts supporting Plaintiff’s theory of liability, such that

Defendant has notice of Plaintiff’s “claim . . . and the grounds upon

which it rests.” Wooten, 788 F.3d at 498 (quoting Bell Atl., 550 U.S. at

555). Plaintiff is not alleging an inchoate theory of liability. Cf. Iqbal,

556 U.S. at 678. Instead, Plaintiff alleges specific facts supporting its

claim for relief. Compl. ¶¶ 11–20. Moreover, the Complaint expressly

alleges the elements for a prima facie negligence action, Compl. ¶¶ 25–

28, thus providing further notice of the issues Plaintiff seeks to litigate.

Cf. Garvey v. Vawter, 795 S.W.2d 741, 742 (Tex. 1990) (holding that an

“explicit allegation of proximate cause” provides “ample notice” of the

issues to be tried).

      Accordingly, the Court concludes that Plaintiff’s negligence action

is well-pleaded for purposes of Rule 8 and supports default judgment.

Furthermore, because the Court concludes that Plaintiff’s factual

allegations are well-pleaded, Defendant is deemed to have admitted


                                     17
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 18 of 24




these allegations. See Nishimatsu, 515 F.2d at 1206 (“The defendant,

by his default, admits the plaintiff's well-pleaded allegations of fact

. . . .”). For these reasons, the Court determines that Plaintiff’s pleading

satisfies the “low threshold of Rule 8” and supports entry of default

judgment against Defendant. Wooten, 788 F.3d at 498.

     D.    Relief

     The Court next considers whether default judgment can be

entered without resort to an evidentiary hearing. Since the requested

judgment can be computed with accuracy and is supported by

well-pleaded factual allegations, the Court concludes that default

judgment in the amount of $128,017.21 can be entered against

Defendant without resort to an evidentiary hearing.

     Pursuant to Rule 55, a court “may conduct hearings” when “it

needs to . . .determine the amount of damages” in a request for default

judgment. Fed. R. Civ. P. 55(b)(2); see also James v. Frame (In re

frame), 6 F.3d 307, 310 (5th Cir. 1993) (“[R]ule [55] grants the district

court wide latitude” to decide when an evidentiary hearing is

necessary.). This authority is necessary because a party’s default

“typically arises early in the proceedings, often when the court has


                                    18
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 19 of 24




received little substantive evidence” and thus lacks a basis to determine

damages. James, 6 F.3d at 310. However, when damages can be

“computed with certainty by reference to the pleadings and supporting

documents alone,” district courts retain discretion to forgo evidentiary

hearings that will not reveal pertinent information. Id. at 311

(quotation omitted); see also Fed. R. Civ. P. 55(b)(2) (“[T]he court may

conduct hearings” when “it needs to . . . .”) (emphasis added).

      In the present case, Plaintiff requests default judgment in the

amount of $128,017.21. Mot. ¶ 7. Plaintiff has filed its Motion, the

Affidavit, and the Payment Log in support of this request. According to

the filings, $203,337.21 was paid to the Insured “as a result of damages

the incurred due to the negligence of Defendant.” Mot. ¶ 6; Aff. ¶ 4;

Payment Log 1 (reflecting that Plaintiff paid the Insured $203,337.21

on October 28, 2019).

      Although $203,337.21 was paid to the Insured, Plaintiff further

explains that, after “resolv[ing] a portion of this claim with . . .

[Bekins],” Plaintiff was able to recoup $75,320.00. Mot. ¶ 7; Aff. ¶ 5.

Thus, after reducing the amount paid to the Insurers ($203,337.21) by




                                      19
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 20 of 24




the amount received from Bekins ($75,320), Plaintiff avers that

“$128,017.21 [remains] due and owing from Defendant.” Mot. ¶ 7.

     After due consideration, the Court determines that an evidentiary

hearing on damages is unnecessary because Plaintiff’s pleading and

supporting documentation provide an adequate basis for the entry of

default judgment in the amount of $128,017.21.

     E.    Lindsey Factors Support Default Judgment

     Finally, the Court considers whether this case presents an

“extreme” circumstance in which default judgment is warranted.

Sun Bank, 874 F.2d at 276. As discussed above, “[d]efault judgments

are a drastic remedy, not favored by the Federal Rules.” Lewis, 236

F.3d at 767 (quoting id.). In Lindsey v. Prive Corp, the Fifth Circuit

articulated the factors relevant to the entry of a default judgment:

     Relevant factors include whether material issues of fact are
     at issue, whether there has been substantial prejudice,
     whether the grounds for default are clearly established,
     whether the default was caused by a good faith mistake or
     excusable neglect, the harshness of a default judgment, and
     whether the court would think itself obliged to set aside the
     default on the defendant's motion.

161 F.3d 886, 893 (5th Cir. 1998). For the following reasons, the Court

determines that the Lindsey factors weigh in favor of default judgment.


                                    20
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 21 of 24




     First, no material issue of fact is present in this case. Defendant

has not cast doubt on any of Plaintiff’s factual allegations, and, by

virtue of its default, Defendant is deemed to admit Plaintiff’s

well-pleaded allegations. Nishimatsu, 515 F.2d at 1206. Second,

Plaintiff has been prejudiced by Defendant’s default. Plaintiff has

invested time and resources in this case, but the “adversary process has

been halted” because Defendant has refused to participate in the

proceedings. Sun Bank, 874 F.2d at 276 (quotation omitted). Third,

Defendant’s default is clearly established. See supra, Part II.B. Fourth,

Defendant’s default was not caused by a good faith mistake. The

present record does not suggest Defendant ever intended to contest

Plaintiff’s claim, and the Court does not see any basis for excusing

Defendant’s default. Cf., e.g., United States v. One Parcel of Real Prop.,

763 F.2d 181, 184 (5th Cir. 1985) (excusing default resulting from an

untimely filing); Avdeef v. Royal Bank of Scot., P.L.C., 616 F. App'x 665,

672 (5th Cir. 2015) (excusing default resulting from inadequate service

of process). Instead, the Court determines that, because Defendant has

not offered any excuse for its default, Defendant’s default is intentional

and willful. See Beitel v. OCA, Inc. (In re OCA, Inc.), 551 F.3d 359, 370


                                    21
         Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 22 of 24




n.32 (5th Cir. 2008) (“A willful default is an ‘intentional failure’ to

respond to litigation.”) (quoting Lacy v. Sitel Corp., 227 F.3d 290, 292

(5th Cir. 2000)).

        Moreover, because the Court concludes that Defendant’s default is

willful, default judgment is not an unduly harsh remedy. See A.P.

Moller - Maersk A/S v. Safewater Lines (I) Pvt., Ltd., 784 F. App'x 221,

228 (5th Cir. 2019) (“[W]here the defending party has never responded

to any pleadings or documents throughout the litigation . . . the district

court in its discretion is likely to grant the harsh remedy of a default

judgment.”). Consequently, the Court would not be obliged to set aside

the judgment upon Defendant’s motion. See Jenkens & Gilchrist a

Prof'l Corp. v. Groia & Co., 542 F.3d 114, 119–20 (5th Cir. 2008) (“A

district court has the discretion to refuse to set aside a default

judgment . . . if a district court finds a defendant's default to be willful

. . . .”).

        Thus, the Court concludes that the Lindsey factors weigh in favor

of a default judgment against Defendant.




                                       22
      Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 23 of 24




III. CONCLUSION

     For these reasons, the Court concludes that the request for default

judgment is procedurally warranted, that the pleading suffices to

support the entry of default judgment without resort to an evidentiary

hearing, and that the above-captioned cause is a situation where the

entry of default judgment is appropriate.

     Accordingly, IT IS ORDERED that Plaintiff Farmers Insurance

Company, Inc.’s “Motion for Entry of Default” (ECF No. 8) is

GRANTED.

     IT IS FURTHER ORDERED that DEFAULT JUDGMENT is

hereby ENTERED IN FAVOR of Plaintiff Farmers Insurance

Company, Inc., and AGAINST Defendant Quality Truck & Trailer

Repair, as to Plaintiff Farmers Insurance Company, Inc.’s negligence

claim, pursuant to Federal Rule of Civil Procedure 55(b)(2).

     IT IS FURTHER ORDERED that Plaintiff Farmers Insurance

Company, Inc is AWARDED judgment of $128,017.21.

     IT IS FURTHER ORDERED that all settings in this matter are

VACATED.




                                    23
Case 3:20-cv-00126-PRM Document 10 Filed 10/23/20 Page 24 of 24
